F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                             JAN 27 1998
                        FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

DONALD GEE,

           Plaintiff-Appellant,

v.                                            No. 96-8124
                                        (D.C. No. 90-CV-319-B)
DUANE SHILLINGER, Warden of                    (D. Wyo.)
the Wyoming State Penitentiary;
JAMES FERGUSON,

           Defendants-Appellees.


DONALD GEE,

           Plaintiff-Appellant,

v.                                           No. 97-8033
                                         (D.C. No. 95-CV-143)
WYOMING DEPARTMENT OF                          (D. Wyo.)
CORRECTIONS STATE
PENITENTIARY MAXIMUM
SECURITY UNIT MANAGER, in
his official capacity, aka RONALD
G. RUETTGERS, individually, and
WYOMING DEPARTMENT OF
CORRECTIONS STATE
PENITENTIARY SECURITY
MANAGER, in his official capacity
aka CAPTAIN STAN JAMES,
individually,

           Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before ANDERSON, MCKAY, and LUCERO, Circuit Judges.



      Appellant is an inmate of the State of Wyoming appearing pro se and in

forma pauperis. 1 In No. 96-8124, he appeals from the district court’s order

granting summary judgment to defendants. In No. 97-8033, he appeals from

the district court’s order dismissing his complaint as frivolous under 28 U.S.C.

§ 1915(d). Both cases involve actions brought under 42 U.S.C. § 1983 in which

Gee claims that his right of access to the courts was violated because he was not

provided adequate access to a prison law library. In both cases, the district court

adopted the magistrate judge’s finding that Gee’s complaint was frivolous or

failed to state a claim because the denial of access he alleged was not related to

the preparation of an initial pleading. In No. 96-8124, the district court also



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is
therefore ordered submitted without oral argument.


                                         -2-
adopted the magistrate judge’s recommendation that, even if Gee had stated

a claim, he failed to show any prejudice resulting from the alleged lack of access

to a prison law library, and his claim therefore could not withstand summary

judgment.

      In habeas and civil rights cases challenging conditions of confinement, this

circuit has long interpreted Supreme Court precedent to limit a prisoner’s right

of access to the courts to legal assistance in the preparation of initial pleadings.

See, e.g., Carper v. Deland, 54 F.3d 613, 616-17 (10th Cir. 1995) (citing Bounds

v. Smith, 430 U.S. 817 (1977), and Wolff v. McDonnell, 418 U.S. 539 (1974));

Bee v. Utah State Prison, 823 F.2d 397, 398 (10th Cir. 1987) (same); Nordgren v.

Milliken, 762 F.2d 851, 854-55 (10th Cir. 1985) (same). The Supreme Court’s

recent opinion in Lewis v. Casey confirms our interpretation of the law on this

point. 116 S. Ct. 2174, 2179-81 (1996). Gee’s argument that a prisoner’s right

of access to the courts is more extensive under Bounds v. Smith than under Lewis

v. Casey is meritless. His contention that Lewis v. Casey created a “new” rule

that should not be applied to him is frivolous. Thus, under Supreme Court and

Tenth Circuit precedent, Gee cannot show, in No. 96-8124, the existence of

prejudice as a result of allegedly inadequate access to legal materials because

he was not preparing an initial pleading. Contrary to Gee’s contention, the

district court did not contravene our mandate in the previous appeal in district


                                          -3-
court No. 90-CV-319-B. See Gee v. Gamble, No. 94-8015, 1994 WL 582119

(10th Cir. Oct. 21, 1994) (holding defendants’ qualified immunity defense based

on hypertechnical challenge to plaintiff’s syntax failed in face of plaintiff’s clear

intent to allege lack of access to either of two prison law libraries).

      Because Gee’s argument in both of these appeals is meritless, these two

appeals are frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) for purposes of counting

“prior occasions” under 28 U.S.C. § 1915(g). In addition, Gee has previously

brought one other frivolous appeal before this court. See Cavender v. Uphoff,

No. 96-8067, 1997 WL 602418, at **2 n.2 (10th Cir. Sept. 26, 1997). Therefore,

from this point forward, Gee will be subject to § 1915(g) filing restrictions.

We direct the clerk of this court not to accept any further appeals of judgments

in civil actions or proceedings or any extraordinary writs in noncriminal matters,

other than habeas, from Gee unless he pays the filing fees established by our

rules. See In re Phillips, No. 97-646, 1998 WL 3362, at *1 (10th Cir. Jan. 6,

1998) (holding § 1915 filing fees do not apply to “petitions for writs of

mandamus seeking to compel district courts to hear and decide actions brought

solely under 28 U.S.C. §§ 2241, 2254 and 2255"). This directive does not apply

to appeals or petitions in which Gee claims that he is under imminent danger

of serious physical injury. See Schlicher v. Thomas, 111 F.3d 777, 781

(10th Cir. 1997).


                                          -4-
      We remind appellant that he remains obligated to make monthly payments

toward the full filing fee for these appeals when he has or receives any credit

to his account.

      These appeals are DISMISSED. The mandate shall issue forthwith.

Gee’s future filings are RESTRICTED as set forth above.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                         -5-